DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 05/17/2022 responsive to the Office Action filed 02/18/2022 has been entered. Claims 1-6 have been amended. Claims 8-18 were previously withdrawn. Claims 1-6 and 8-18 are pending in this application.

Response to Arguments

Applicant arguments, see Amendments pages 6-7 filed 05/17/2022, with respect to the rejection of the claims 1-6 under 102(a)(1) has been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ciscon et al. (US 2021/0039315).

Claim Objections

Claim 1 is objected to because of the following informalities: Applicant has been advised to replace “the stage mechanism” in line 3 with – the stage system – for the consistency of the claim language being used.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ciscon et al. (US 2021/0039315).

With respect to claim 1, Ciscon teaches a stage system (“a print bed 100”, Figs. 2 and 3) for use in an additive manufacturing device for forming a three-dimensional shaped object by stacking layers (“usable with 3D printing”) (Pa [0037]), which are formed by a layer forming unit (“the 3D printhead”, Pa [0043]), on a layer-by-layer basis, the stage mechanism comprising: 
a flexible sheet (“the print surface member 130… being flexible”, Pa [0050]); 
a porous plate (“the base member 120 is composed of a permeable material”, Pa [0046]) configured to adhere the flexible sheet by vacuum suction (“The permeable material allows for dispersion of vacuum force generated through the air holes 104 ... whereby air flow is directed upward through the base member 120”, Pa [0046]); and 
a base (“the vacuum bed 102”, Pa [0044]) supporting the porous plate and having a space defined inside of the base (Fig. 3), and an inlet port configured to connect the space and a decompression device (“A vacuum hose 106 is connected to a bottom side 108 of the bed 102”, Pa [0037]),
wherein the base moves up and down relative to the layer forming unit of the additive manufacturing device so that the shaped object is formed on the flexible sheet adhered, by vacuum suction, to the porous plate (“the print bed 100 can be moveable within at least a Z-axis for print job set-up”, Pa [0043]). 
Even though Ciscon does not specifically teach that a pore diameter of the porous plate (“120”) is less than the thickness of the flexible sheet (“130”) in written description, Fig. 3 shows the claimed limitation, thus one would have found it obvious to provide the porous plate (“120”) having smaller pore diameter than the thickness of the flexible sheet (“130”) according to the drawing of Ciscon in order to form the stage system (“100”) taught by Ciscon. It has been held that while patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).

With respect to claim 2, Ciscon as applied to claim 1 above teaches that the print bed 100 can be moveable within at least a Z-axis for print job set-up (Pa [0043]), thus one would appreciate that the system comprises a drive unit configured to move up and down the base. Alternatively, one would have found it obvious to provide a drive unit with the system in order to move up and down the base.

With respect to claim 3, Ciscon as applied to claim 1 above does not specifically teach that the layer forming unit forms the layer by irradiating a raw material containing a photocurable resin supplied on the flexible sheet, with light.
However, it is noted that the limitation “the layer forming unit…” is an intended use since the layer forming unit is not a positive structure of the stage system and the stage system by Ciscon is capable of being used in an additive manufacturing device comprising the claimed layer forming unit. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). Furthermore, it has been held that “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).

With respect to claim 4, Ciscon as applied to claim 1 above further teaches that the layer forming unit (“the printhead”) forms the layer by jetting a raw material containing a resin onto the flexible sheet (“plastic filament deposited into predetermined locations”, Pa [0148]).
It is noted that the limitation “the layer forming unit…” is an intended use since the layer forming unit is not a positive structure of the stage system and the stage system by Ciscon is capable of being used in an additive manufacturing device comprising the claimed layer forming unit. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). 

With respect to claim 5, Ciscon as applied to claim 3 above does not specifically teach that the raw material of the shaped object contains a ceramic. However, it is noted that the limitation “a ceramic” is an intended use since the stage system taught by Ciscon is capable of operating with a ceramic. “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).

With respect to claim 6, Ciscon as applied to claim 1 above does not specifically teach that a raw material of the shaped object is supplied onto the flexible sheet by a raw material supply unit moving in a horizontal direction.
However, it is noted that the limitation “a raw material … by a raw material supply unit…” is an intended use since the raw material supply unit is not a positive structure of the stage system and the stage system by Ciscon is capable of being used in an additive manufacturing device comprising the claimed raw material supply unit. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). Furthermore, it has been held that “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742